Exhibit 10.34

EXECUTION

SECOND AMENDMENT TO AMENDED AND RESTATED INTERCREDITOR

AND COLLATERAL AGENCY AGREEMENT

THIS SECOND AMENDMENT TO AMENDED AND RESTATED INTERCREDITOR AND COLLATERAL
AGENCY AGREEMENT (the “Amendment”) dated as of December 20, 2012 (the “Amendment
Effective Date”) is entered into by and among ROYAL BANK OF CANADA, in its
capacity as resigning administrative agent and resigning collateral agent under
the First Lien Credit Agreement (as defined below), CITIBANK, N.A. in its
capacity as successor administrative agent and successor collateral agent under
the First Lien Credit Agreement for the First Lien Lenders (as defined below)
(in such capacities, with its successors and assigns, the “First Lien Agent”),
ROYAL BANK OF CANADA, in its capacity as resigning collateral agent under the
Intercreditor Agreement (as defined below), CITIBANK, N.A., in its capacity as
successor collateral agent under the Intercreditor Agreement for the Secured
Parties (in such capacity, with its successors and assigns, the “Collateral
Agent”), POSTROCK ENERGY SERVICES CORPORATION, a Delaware corporation (“PESC”),
and POSTROCK MIDCONTINENT PRODUCTION, LLC, a Delaware limited liability company,
f/k/a Bluestem Pipeline LLC and successor by merger to Quest Cherokee, LLC
(“PMP”; PESC and PMP individually called a “Borrower” and collectively called
the “Borrowers”), each of the other undersigned Obligors (as defined below), and
BP Energy Company.

RECITALS

A. Royal Bank of Canada, as administrative agent and collateral agent for the
First Lien Lenders under the First Lien Credit Agreement, Royal Bank of Canada,
as administrative agent and collateral for the Second Lien Lenders, Royal Bank
of Canada, in its capacity as collateral agent for the Secured Parties under the
Intercreditor Agreement, PESC, PMP, each additional Obligor signatory thereto
and BP Corporation North America, Inc. entered into that certain Amended and
Restated Intercreditor and Collateral Agency Agreement dated as of September 21,
2010 (the “Intercreditor Agreement”). Capitalized terms used but not defined
herein have the meanings given such terms in the Intercreditor Agreement.

B. The Second Lien Obligations were repaid in full effective February 21, 2012.
Consequently, in connection with the Intercreditor Agreement there are no longer
any Second Lien Secured Parties, Second Lien Lenders, Second Lien Agent, Second
Lien Security Documents, Second Liens, Second Lien Documents, Second Lien
Collateral or Second Lien Credit Agreement.

C. Pursuant to an Assignment and Amendment dated as of October 9, 2012 (the
“First Amendment”), among PESC, BP Corporation North America, Inc., BP Energy
Company and Royal Bank of Canada, as collateral agent under the Intercreditor
Agreement, BP Corporation North America, Inc. assigned to BP Energy Company all
of BP Corporation North America, Inc.’s rights and obligations under (i) its
Approved Hedge Counterparty Swap Contract with PESC, (ii) all the Security
Documents and (iii) the Intercreditor Agreement (the agreements and documents
referred to in clauses (i), (ii) and (iii) collectively, the “Assigned
Agreements”) and the Intercreditor Agreement and the Assigned Agreements were
amended as set forth therein.

D. The First Lien Credit Agreement has been amended and restated in its entirety
pursuant to a Third Amended and Restated Credit Agreement dated the Amendment
Effective Date among PMP, PESC, Royal Bank of Canada, as resigning
administrative agent and collateral agent, Citibank, N.A., as successor
administrative agent and collateral agent and the First Lien Lenders party
thereto (the “Third Amended and Restated Credit Agreement”). On and after the
Amendment Effective Date, the First Lien Agent is Citibank, N.A.

Second Amendment to Amended and Restated

Intercreditor and Collateral

Agency Agreement



--------------------------------------------------------------------------------

E. The parties hereto have agreed to amend the Intercreditor Agreement to, among
other things, (i) recognize Citibank, N.A., as successor Collateral Agent to
Royal Bank of Canada, (ii) provide for the waiver of the requirement that a
resigning collateral agent give (30) days prior written notice of its
resignation to Secured Parties and Borrower, (iii) to reflect the repayment of
the Second Lien Obligations, (iv) to reflect the Security Documents in effect as
of the Amendment Effective Date and (v) to make certain other amendments to the
Intercreditor Agreement.

NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained and other good and valuable consideration, the existence and
sufficiency of which is expressly recognized by all of the parties hereto, the
parties agree to amend the Intercreditor Agreement as set forth herein:

ARTICLE I

AMENDMENT

1.1 The parties identified on the first page are amended by deleting the
following:

“Among

ROYAL BANK OF CANADA,

as First Lien Agent,

ROYAL BANK OF CANADA,

as Second Lien Agent,

BP CORPORATION NORTH AMERICA INC.,

as Approved Hedge Counterparty

ROYAL BANK OF CANADA,

as Collateral Agent”

and substituting therefor the following:

“Among

CITIBANK, N.A., as successor First Lien Agent to

ROYAL BANK OF CANADA,

as predecessor First Lien Agent,

BP ENERGY COMPANY, as successor to

BP CORPORATION NORTH AMERICA INC.,

as Approved Hedge Counterparty

CITIBANK, N.A., as successor Collateral Agent to

ROYAL BANK OF CANADA,

as predecessor Collateral Agent”

 

   

Second Amendment to Amended and Restated

Intercreditor and Collateral

Agency Agreement

2



--------------------------------------------------------------------------------

1.2 The introductory paragraph of the Intercreditor Agreement immediately
preceding the Recitals is hereby deleted in its entirety and the following is
substituted therefor:

“THIS AMENDED AND RESTATED INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT dated
as of September 21, 2010 (the “Effective Date”) is entered into by and among
ROYAL BANK OF CANADA, in its capacity as administrative and collateral agent
(with its successors and assigns including, on and after December 20, 2012,
Citibank, N.A., in its capacity as successor administrative agent and successor
collateral agent for the First Lien Lenders (as defined below), in its capacity
as administrative agent and collateral agent for the Second Lien Lenders (as
defined below), and as collateral agent for Secured Parties (as defined below)
(with its successors and assigns including, on and after December 20, 2012,
Citibank, N.A. in its capacity as successor collateral agent for the Secured
Parties, POSTROCK ENERGY SERVICES CORPORATION, a Delaware corporation (“PESC”),
and POSTROCK MIDCONTINENT PRODUCTION, LLC, a Delaware limited liability company,
f/k/a Bluestem Pipeline LLC and successor by merger to Quest Cherokee, LLC
(“PMP”; PESC and PMP individually called a “Borrower” and collectively called
the “Borrowers”), each of the other undersigned Obligors (as defined below), and
BP ENERGY COMPANY.”

1.3 The following new Recitals H, I and J are hereby added to the Intercreditor
Agreement to read in their entirety as follows:

“H. The Second Lien Obligations (as hereafter defined) were repaid in full
effective February 21, 2012. Consequently, in connection with this Agreement
there are no longer any Second Lien Secured Parties (as hereafter defined),
Second Lien Lenders, Second Lien Agent, Second Lien Security Documents (as
hereafter defined), Second Liens (as hereafter defined), Second Lien Documents
(as hereafter defined), Second Lien Collateral (as hereafter defined) or Second
Lien Credit Agreement.”

I. Pursuant to an Assignment and Amendment dated as of October 9, 2012 (the
“First Amendment”), among PESC, BP Corporation North America, Inc., BP Energy
Company and Royal Bank of Canada, BP Corporation North America, Inc. assigned to
BP Energy Company all of BP Corporation North America, Inc.’s rights and
obligations under (i) its Approved Hedge Counterparty Swap Contract with PESC,
(ii) all the Security Documents (hereafter defined) and (iii) this Agreement
(the agreements and documents referred to in clauses (i), (ii) and
(iii) collectively, the “Assigned Agreements”) and this Agreement and the
Assigned Agreements were amended as set forth therein.

J. The First Lien Credit Agreement has been amended and restated in its entirety
pursuant to a Third Amended and Restated Credit Agreement dated December 20,
2012 (the “Amendment Effective Date”) among PMP, PESC, Royal Bank of Canada, as
resigning administrative agent and collateral agent, Citibank, N.A., as
successor administrative agent and collateral agent and the First Lien Lenders
party thereto (the “Third Amended and Restated Credit Agreement”). On and after
the Amendment Effective Date, the First Lien Agent is Citibank, N.A.”

1.4 The following definitions are hereby added to Section 1.01 of the
Intercreditor Agreement in the proper alphabetical order or, to the extent any
such definitions already exist in Section 1.01 of the Intercreditor Agreement,
such definitions are hereby amended and restated in their entirety to read as
follows:

 

   

Second Amendment to Amended and Restated

Intercreditor and Collateral

Agency Agreement

3



--------------------------------------------------------------------------------

“Agreement” means this Amended and Restated Intercreditor Agreement, as amended
by the First Amendment, Second Amendment and as it may be further supplemented,
modified or amended from time to time as permitted herein, which amends and
restates in its entirety the Restated Intercreditor Agreement. Any references to
the Restated Intercreditor Agreement in any Transaction Document shall refer to
this Agreement, as amended.

“Amendment Effective Date” means December 20, 2012.

“Approved Hedge Counterparty” means BP Energy Company, successor to BP
Corporation North America Inc., or any of its Affiliates and such other Person
as shall meet the requirements specified in the First Lien Credit Agreement and
shall have executed a Joinder Agreement.

“Assigned Agreements” has the meaning set forth in Recital I.

“Cash Management Obligations” means, with respect to any Obligor, any
obligations of such Obligor owed to the First Lien Agent or any First Lien
Lender (or any of their respective Affiliates) in respect of Banking Services.

“Collateral Agent” means Citibank, N.A. and its successors and assigns.

“First Amendment” has the meaning given that term in Recital I.

“First Lien Agent” means Citibank, N.A. and such term includes any successor
agent under any First Lien Agreement if the First Lien Credit Agreement is
replaced, refunded or refinanced.

“First Lien Credit Agreement” means the Third Amended and Restated Credit
Agreement as it may be amended, supplemented, restated or otherwise modified
from time to time.

“First Lien Obligation Triggering Event” means (i) the occurrence and
continuance of an Event of Default under the First Lien Agreement or any similar
provision(s) in any Lender Hedging Agreement, (ii) Collateral Agent shall have
received from an Approved Hedge Counterparty written notice (a) that either an
event of default or a termination event has occurred and is continuing under one
or more of its Approved Hedge Counterparty Swap Contracts, (b) that an early
termination date has been designated as a result thereof, (c) that specifies the
sum of all unpaid amounts and settlement payments then due as the result of the
designation of such early termination date and the amount of interest and other
amounts then due and payable by the Obligors in respect thereof, and (d) that
the amount set forth in clause (c) has not been paid in full or discharged to
the satisfaction of such Approved Hedge Counterparty, or (iii) Collateral Agent
shall have received from the First Lien Agent written notice (y) that an “Event
of Default” under the First Lien Agreement has occurred and is continuing and
(z) that the unpaid principal amount of the notes under the First Lien Agreement
and all interest accrued and unpaid thereon have been declared to be then due
and payable.

 

   

Second Amendment to Amended and Restated

Intercreditor and Collateral

Agency Agreement

4



--------------------------------------------------------------------------------

“First Lien Secured Parties” means the First Lien Agent, the First Lien Lenders,
each Lender Hedge Provider, each Approved Hedge Counterparty and any other
holders of First Lien Obligations, including replacement First Lien Lenders, and
Collateral Agent, acting in its capacity as collateral agent for the benefit of
First Lien Secured Parties under any Security Document.

“Lender Hedge Provider” means with respect to any Swap Contract of a Borrower,
any Person party thereto that was a First Lien Lender or an Affiliate of a First
Lien Lender at the time such Swap Contract was entered into.

“Lender Hedging Agreement” means (i) a Swap Contract between a Borrower and a
Lender Hedge Provider and (ii) an Approved Hedge Counterparty Swap Contract.

“Obligations” means the First Lien Obligations.

“Obligor” means PostRock Energy Corporation, each Borrower and each direct or
indirect Affiliate or shareholder (or equivalent) of a Borrower or any of its
Affiliates (other than Constellation Energy Partners Management, LLC, a Delaware
limited liability company, and all of its subsidiaries) that is now or hereafter
becomes a party to any Security Document.

“PV9” means the present worth of future net income, discounted to present value
at the simple interest rate of nine percent (9%) per year.

“Second Amendment” means that Second Amendment to Amended and Restated
Intercreditor Agreement dated the Amendment Effective Date among Royal Bank of
Canada, in its capacity as resigning administrative agent and resigning
collateral agent for the First Lien Lenders, Citibank, N.A., in its capacity as
successor administrative agent and successor collateral agent for the First Lien
Lenders, Royal Bank of Canada, in its capacity as resigning collateral agent for
the Secured Parties, Citibank, N.A., in its capacity as successor collateral
agent for the Secured Parties, each First Lien Lender, PESC, PMP, PostRock
Energy Corporation, STP Newco, Inc., PostRock Eastern Production, LLC, PostRock
Holdco, LLC, and BP Energy Company.

“Secured Parties” means the First Lien Secured Parties.

“Security Documents” means the guaranties, deeds of trust, mortgages, security
agreements, pledge agreements, and related financing statements listed on Annex
1, as each may be amended, restated, supplemented or modified in accordance with
its terms.

“Third Amended and Restated Credit Agreement” has the meaning given that term in
Recital J.

1.5 The words “First Lien Lender Affiliate” and the words “First Lien Lender
Affiliates” in Section 4.03(a)(3) are hereby deleted and the words “Lender Hedge
Provider” and “Lender Hedge Providers”, respectively, are substituted therefor.

1.6 The proviso in Section 4.06 of the Intercreditor Agreement is hereby deleted
and the following is substituted therefor:

 

   

Second Amendment to Amended and Restated

Intercreditor and Collateral

Agency Agreement

5



--------------------------------------------------------------------------------

“provided, however, no Lender Hedge Provider or Approved Hedge Counterparty
shall be obligated to hold in trust, pay over, or share with Collateral Agent or
any other party, as applicable, any portion of the proceeds of any letter of
credit which has been issued to such Lender Hedge Provider or Approved Hedge
Counterparty, as applicable, to remedy an Additional Termination Event (as
defined in and in accordance with Part 1(h) of the Schedule to the applicable
Lender Hedging Agreement or Approved Hedge Counterparty Swap Contract) or to
secure any hedge transaction(s) between an Obligor and Lender Hedge Provider or
Approved Hedge Counterparty, as applicable, that exceeds the limitations on Swap
Contracts specified in the First Lien Credit Agreement (“Exempt LC”).”

1.7 Section 4.07 of the Intercreditor Agreement is hereby deleted and the
following is substituted therefor:

“(a) Collateral Agent may not release any Collateral under any of the First Lien
Security Documents prior to the payment in full and termination of the Approved
Hedge Counterparty Obligations and the Hedging Obligations, except
(i) Collateral destroyed, lost, worn out, damaged or having only salvage value
or no longer used or useful in the business in which it is used, (ii) to the
extent that one or more Obligors have provided replacement Collateral and
(iii) releases of Collateral (A) permitted by Section 7.07 of the First Lien
Credit Agreement, and (B) between redeterminations of the Borrowing Base (as
defined in the First Lien Credit Agreement) equal to ten percent (10%) or less
of the PV9 of the Borrowing Base Oil and Gas Properties (based on the most
recent Reserve Report).”

1.8 The second sentence of Section 9.05 of the Intercreditor Agreement is hereby
deleted and the following is substituted therefor:

“If any Person desires to become an “Approved Hedge Counterparty” for purposes
of this Agreement and the Security Documents, then it shall become a party
hereto upon entering into an Approved Hedge Counterparty Swap Contract and
delivering to Collateral Agent a Supplement in the form of Annex 3 hereto;
provided, Borrowers hereby covenant and agree with each First Lien Secured Party
that all Swap Contracts relating to oil and gas cover monthly notional volumes
that do not exceed ninety percent (90%) of an Obligor’s forecasted oil and gas
production for the next five years from the Amendment Effective Date for each of
such Obligor’s crude oil and natural gas properties calculated separately, from
proved developed producing reserves (such amount computed on an annual basis and
applied to crude oil and natural gas properties calculated separately); provided
that the aggregate amount of all such Swap Contracts shall not exceed one
hundred percent (100%) of actual oil or gas production, calculated separately,
in any given month (or if as a result of a force majeure event the foregoing
limitations are breached, then in any given three consecutive month period).”

1.9 The first sentence of Section 10.01 of the Intercreditor Agreement is hereby
deleted and the following is substituted therefor:

“Commencing with the Amendment Effective Date, First Lien Agent, on behalf of
First Lien Secured Parties and each Approved Hedge Counterparty hereby designate
and appoint Citibank, N.A., to act as successor Collateral Agent under the
Security Documents, with full power of substitution, as their true and lawful
attorney-in-fact with full irrevocable power of attorney in their place and
stead and in their name or in the

 

   

Second Amendment to Amended and Restated

Intercreditor and Collateral

Agency Agreement

6



--------------------------------------------------------------------------------

Collateral Agent’s own name, from time to time, and hereby empower the
Collateral Agent to take actions with respect to the enforcement of any Liens
granted thereunder and the collection of proceeds following the disposition of
any Collateral. First Lien Agent, on behalf of First Lien Secured Parties and
each Approved Hedge Counterparty hereby authorize Collateral Agent to take such
action on its behalf under the provisions of this Agreement and the Security
Documents and to exercise such powers and to perform such duties hereunder and
thereunder as are specifically delegated to it hereunder or thereunder or
required of Collateral Agent by the terms hereof or thereof and such other
powers as are reasonably incidental thereto.”

1.10 The second sentence of Section 10.06 of the Intercreditor Agreement is
hereby deleted and the following is substituted therefor:

“As used in this Section 10.06, “pro rata share” means for each First Lien
Lender (or Lender Hedge Provider, in the case of Lender Hedging Agreements or an
Approved Hedge Counterparty, in the case of an Approved Hedge Counterparty Swap
Contract), on any date of determination, that proportion which the First Lien
Obligations owed to such First Lien Lender (or Lender Hedge Provider, in the
case of Lender Hedging Agreements or an Approved Hedge Counterparty, in the case
of an Approved Hedge Counterparty Swap Contract) bears to the total outstanding
amount of First Lien Obligations.”

1.10 Annex 1 (Security Documents), Annex 2 (Form of Supplemental amended and
Restated Intercreditor and Collateral Agency Agreement) and Annex 3 (Form of
Joinder to Amended and Restated Intercreditor and Collateral Agency Agreement)
to the Intercreditor Agreement are hereby amended in their entirety by Annex 1,
Annex 2 and Annex 3, respectively, attached to this Amendment. Any references in
the Intercreditor Agreement to Annex 1, Annex 2 or Annex 3 shall be deemed to
refer to Annex 1, Annex 2 or Annex 3, respectively, attached to this Amendment
from and after the Amendment Effective Date.

ARTICLE II

RESIGNATION AND APPOINTMENT OF COLLATERAL AGENT

2.1 Pursuant to and in accordance with Section 10.09(a) of the Intercreditor
Agreement, effective upon the Amendment Effective Date, (i) Royal Bank of Canada
resigns as Collateral Agent under the Intercreditor Agreement and Security
Documents, (ii) the Borrowers and the Secured Parties waive the requirement of
30 days’ prior notice of such resignation, (iii) Citibank, N.A., as First Lien
Agent effective upon the Amendment Effective Date, hereby appoints Citibank,
N.A. as Collateral Agent, (iv) the Borrowers and Secured Parties consent to the
appointment of Citibank, N.A. as Collateral Agent under the Intercreditor
Agreement and the Security Documents, and (v) Citibank, N.A. accepts its
appointment as Collateral Agent, and Royal Bank of Canada is relieved of all
duties and obligations as Collateral Agent.

ARTICLE III

MISCELLANEOUS PROVISIONS

3.1 The parties hereto represent and warrant that they have all requisite power
to, and have been duly authorized to, enter into this Amendment.

3.2 This Amendment shall be construed in accordance with and governed by the law
of the State of New York, except as otherwise required by mandatory provisions
of law and except to the extent that remedies provided by the laws of any
jurisdiction other than the State of New York are governed by the laws of such
jurisdiction.

 

   

Second Amendment to Amended and Restated

Intercreditor and Collateral

Agency Agreement

7



--------------------------------------------------------------------------------

3.3 Any provision of this Amendment held to be invalid, illegal or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such invalidity, illegality or unenforceability without affecting the
validity, legality and enforceability of the remaining provisions hereof; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

3.4 This Amendment may be executed in counterpart (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Amendment by
telecopy, facsimile, photocopy or by sending a scanned copy by electronic mail
shall be effective as delivery of a manually executed counterpart of this
Amendment. This Amendment shall become effective when it shall have been
executed by each party hereto. Any signature page of a counterpart may be
detached therefrom without impairing the legal effect of the signatures thereon
and attached to another counterpart identical in form thereto but having
attached to it one or more additional signature pages signed by other parties.

3.5 The Intercreditor Agreement, as amended by this Amendment, the Principal
Agreements and the Security Documents embody the entire agreement and
understanding between Collateral Agent, Secured Parties and the Obligors and
supersede all prior agreements and understandings between such parties relating
to the subject matter hereof and thereof. There are no unwritten oral agreements
between the parties.

[Remainder of Page Intentionally Left Blank.]

 

   

Second Amendment to Amended and Restated

Intercreditor and Collateral

Agency Agreement

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
Amendment Effective Date.

 

FIRST LIEN AGENT:   CITIBANK, N.A., as First Lien Agent for and on behalf of the
First Lien Secured Parties   By:  

/s/ Ryan Watson

    Ryan Watson     Senior Vice President   Address for Notices:   Citibank,
N.A.   2001 Ross Avenue, Suite 4300   Dallas, Texas 75201   Attn: Ryan Watson  
Facsimile: (405) 702-7756 COLLATERAL AGENT:   CITIBANK, N.A., as Collateral
Agent   By:  

/s/ Ryan Watson

    Ryan Watson     Senior Vice President   Address for Notices:   Citibank,
N.A.   2001 Ross Avenue, Suite 4300   Dallas, Texas 75201   Attn: Ryan Watson  
Facsimile: (405) 702-7756 APPROVED HEDGE COUNTERPARTY:  

BP ENERGY COMPANY,

as an Approved Hedge Counterparty

  By:  

Steve J. Provenzano

    Name: Steve J. Provenzano     Title: Vice President   Address:   201 Helios
Way   Houston, Texas 77079   Telecopier No.: 713-323-0203   Telephone No.:
713-323-2000   Attn: Contract Services

 

   

Amended and Restated

Intercreditor and Collateral

Agency Agreement

Signature Page 1



--------------------------------------------------------------------------------

RESIGNING FIRST LIEN AGENT:   ROYAL BANK OF CANADA, as resigning First Lien
Agent   By:  

/s/ Susan Khokher

  Name: Susan Khokher   Title: Manager, Agency   Address for Notices:   Royal
Bank of Canada, Agency Services Group   Royal Bank Plaza   200 Bay Street   12th
Floor, South Tower   Toronto, Ontario M5J 2W7   Attn: Manager Agency  
Facsimile: (416) 842-4023 RESIGNING COLLATERAL AGENT:   ROYAL BANK OF CANADA, as
resigning Collateral Agent   By:  

/s/ Susan Khokher

  Name: Susan Khokher   Title: Manager, Agency   Address for Notices:   Royal
Bank of Canada, Agency Services Group   Royal Bank Plaza   200 Bay Street   12th
Floor, South Tower   Toronto, Ontario M5J 2W7   Attn: Manager Agency  
Facsimile: (416) 842-4023

 

   

Amended and Restated

Intercreditor and Collateral

Agency Agreement

Signature Page 2



--------------------------------------------------------------------------------

The undersigned First Lien Lenders hereby acknowledging receiving this Amendment
to the Intercreditor Agreement and a copy of the Intercreditor Agreement and
hereby agree and consent to the terms and provisions thereof.

 

FIRST LIEN LENDER:   CITIBANK, N.A.   By:  

/s/ Ryan Watson.

    Ryan Watson     Senior Vice President

The undersigned First Lien Lenders hereby acknowledging receiving this Amendment
to the Intercreditor Agreement and a copy of the Intercreditor Agreement and
hereby agree and consent to the terms and provisions thereof.

 

FIRST LIEN LENDER:   CADENCE BANK, N.A.   By:  

/s/ Eric Broussard.

  Name: Eric Broussard   Title: Senior Vice President

The undersigned First Lien Lenders hereby acknowledging receiving this Amendment
to the Intercreditor Agreement and a copy of the Intercreditor Agreement and
hereby agree and consent to the terms and provisions thereof.

 

FIRST LIEN LENDER:   COMPASS BANK   By:  

/s/ Kathleen J. Bowen.

  Name: Kathleen J. Bowen   Title: Senior Vice President

The undersigned First Lien Lenders hereby acknowledging receiving this Amendment
to the Intercreditor Agreement and a copy of the Intercreditor Agreement and
hereby agree and consent to the terms and provisions thereof.

 

FIRST LIEN LENDER:   ONEWEST BANK, FSB   By:  

/s/ Sean Murphy.

  Name: Sean Murphy   Title: Executive Vice President

 

   

Amended and Restated

Intercreditor and Collateral

Agency Agreement

Signature Page 3



--------------------------------------------------------------------------------

The undersigned First Lien Lenders hereby acknowledging receiving this Amendment
to the Intercreditor Agreement and a copy of the Intercreditor Agreement and
hereby agree and consent to the terms and provisions thereof.

 

FIRST LIEN LENDER:   TEXAS CAPITAL BANK, N.A.   By:  

/s/ Grant W. Leigh.

  Name: Grant W. Leigh   Title: Vice President

The undersigned First Lien Lenders hereby acknowledging receiving this Amended
and Restated Intercreditor and Collateral Agency Agreement and hereby agree and
consent to the terms and provisions thereof.

 

 

   

Amended and Restated

Intercreditor and Collateral

Agency Agreement

Signature Page 4



--------------------------------------------------------------------------------

Each Obligor hereby executes this Amendment to evidence its agreement that:

1. It shall be bound by all of the terms and provisions of the Intercreditor
Agreement as amended by this Amendment.

2. It acknowledges and agrees that the terms of the Intercreditor Agreement, as
amended by this Amendment, shall control over the terms of the Security
Documents to the extent of any conflict between the provisions thereof.

3. THE INDEMNITY AND REIMBURSEMENT PROVISIONS CONTAINED IN SECTION 9.09 OF THE
INTERCREDITOR AGREEMENT SHALL APPLY TO ALL MATTERS UNDER THE INTERCREDITOR
AGREEMENT AS AMENDED BY THIS AMENDMENT AND EACH OBLIGOR JOINTLY AND SEVERALLY
AGREES TO INDEMNIFY AND REIMBURSE THE INDEMNITEES IN ACCORDANCE WITH THE TERMS
THEREOF.

4. Except as stated in Section 9.13 of the Intercreditor Agreement, the terms
and provisions of the Intercreditor Agreement, as amended by this Amendment,
shall inure solely to the benefit of the Secured Parties and their respective
successors and assigns and the terms and provisions of the Intercreditor
Agreement, as amended by this Amendment shall not inure to the benefit of nor be
enforceable by any Obligor. The Intercreditor Agreement, as amended by this
Amendment, may be amended as provided therein without the necessity of any
Obligor joining in any such amendment, except as provided therein; provided,
that no Obligor shall be bound by any amendment which would have the effect of
increasing its obligations and indemnities hereunder or under any documents
executed in connection with the Principal Agreements, or materially affecting
its rights or duties under the Security Documents unless it shall have consented
to such amendment.

5. Borrowers hereby covenant and agree to cause each new Obligor to execute a
supplemental Amended and Restated Intercreditor and Collateral Agency Agreement
in the form of Annex 2 to this Amendment.

6. It at its expense will execute, acknowledge and deliver all such agreements
and instruments and take all such action as Collateral Agent or any Secured
Party from time to time may reasonably request in order to further effectuate
the purposes of this Agreement and to carry out the terms hereof.

 

POSTROCK ENERGY SERVICES CORPORATION, as a Borrower By:  

/s/ David J. Klvac

  David J. Klvac, Chief Financial Officer and   Chief Accounting Officer

 

   

Amended and Restated

Intercreditor and Collateral

Agency Agreement

Signature Page 5



--------------------------------------------------------------------------------

 

POSTROCK MIDCONTINENT PRODUCTION, LLC,

as a Borrower,

 

By:

 

POSTROCK ENERGY SERVICES CORPORATION,

Its sole member

    By:  

/s/ David J. Klvac

     

David J. Klvac, Chief Financial Officer and

Chief Accounting Officer

 

POSTROCK ENERGY CORPORATION,

as an Obligor

  By:  

/s/ David J. Klvac

    David J. Klvac, Executive Vice President,    

Chief Financial Officer and

Chief Accounting Officer

 

STP NEWCO, INC.,

as an Obligor

  By:  

/s/ David J. Klvac

    David J. Klvac     Chief Financial Officer  

POSTROCK EASTERN PRODUCTION, LLC,

as an Obligor,

  By:   POSTROCK ENERGY SERVICES     CORPORATION,     Its sole member     By:  

/s/ David J. Klvac

      David J. Klvac       Chief Financial Officer and Chief Accounting Officer

 

   

Amended and Restated

Intercreditor and Collateral

Agency Agreement

Signature Page 6



--------------------------------------------------------------------------------

 

POSTROCK HOLDCO, LLC,

as an Obligor,

 

By:

 

POSTROCK ENERGY SERVICES

CORPORATION,

Its sole member

    By:  

/s/ David J. Klvac

     

David J. Klvac

Chief Financial Officer and Chief Accounting Officer

 

Address for Notices:

 

c/o PostRock Energy Corporation

210 Park Avenue, Suite 2750

Oklahoma City, OK 73102

Attn: Chief Executive Officer

 

  Signature Page 7  

Amended and Restated

Intercreditor and Collateral

Agency Agreement



--------------------------------------------------------------------------------

ANNEX 1

Security Documents

SECURITY DOCUMENTS DATED EFFECTIVE DECEMBER 20, 2012:

Kansas Oil and Gas Mortgages

 

1. Mortgage, Deed of Trust, Security Agreement, Financing Statement and
Assignment of Production dated November 14, 2005 from Quest Cherokee, LLC, as
Mortgagor, to Guggenheim Corporate Funding, LLC, as Collateral Agent for Secured
Parties, as Mortgagee, recorded in Chautauqua County, KS

 

2. First Amendment to Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment of Production dated July 31, 2006 from Quest Cherokee,
LLC, as Mortgagor, to Guggenheim Corporate Funding, LLC, as Collateral Agent for
Secured Parties, as Mortgagee, recorded in Chautauqua County, KS

 

3. Second Amendment to Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment of Production dated November 15, 2007 from Quest
Cherokee, LLC, as Mortgagor, to Royal Bank of Canada, as Administrative Agent
and Collateral Agent for Secured Parties, as Mortgagee, recorded in Chautauqua
County, KS

 

4. Mortgage, Deed of Trust, Security Agreement, Financing Statement and
Assignment of Production dated November 14, 2005 from Quest Cherokee, LLC, as
Mortgagor, to Guggenheim Corporate Funding, LLC, as Collateral Agent for Secured
Parties, as Mortgagee, recorded in Elk County, KS

 

5. First Amendment to Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment of Production dated July 31, 2006 from Quest Cherokee,
LLC, as Mortgagor, to Guggenheim Corporate Funding, LLC, as Collateral Agent for
Secured Parties, as Mortgagee, recorded in Elk County, KS

 

6. Second Amendment to Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment of Production dated November 15, 2007 from Quest
Cherokee, LLC, as Mortgagor, to Royal Bank of Canada, as Administrative Agent
and Collateral Agent for Secured Parties, as Mortgagee, recorded in Elk County,
KS

 

7. Mortgage, Deed of Trust, Security Agreement, Financing Statement and
Assignment of Production dated November 14, 2005 from Quest Cherokee, LLC, as
Mortgagor, to Guggenheim Corporate Funding, LLC, as Collateral Agent for Secured
Parties, as Mortgagee, recorded in Labette County, KS

 

8. First Amendment to Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment of Production dated July 31, 2006 from Quest Cherokee,
LLC, as Mortgagor, to Guggenheim Corporate Funding, LLC, as Collateral Agent for
Secured Parties, as Mortgagee, recorded in Labette County, KS

 

9. Second Amendment to Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment of Production dated November 15, 2007 from Quest
Cherokee, LLC, as Mortgagor, to Royal Bank of Canada, as Administrative Agent
and Collateral Agent for Secured Parties, as Mortgagee, recorded in Labette
County, KS

 

   

Amended and Restated

Intercreditor and Collateral

Agency Agreement

Annex 1 Page 1



--------------------------------------------------------------------------------

10. Third Amendment to Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment of Production dated September 1, 2008 from Quest
Cherokee, LLC, as Mortgagor, to Royal Bank of Canada, as Administrative Agent
and Collateral Agent for Secured Parties, as Mortgagee, recorded in Labette
County, KS

 

11. Mortgage, Deed of Trust, Security Agreement, Financing Statement and
Assignment of Production dated November 14, 2005 from Quest Cherokee, LLC, as
Mortgagor, to Guggenheim Corporate Funding, LLC, as Collateral Agent for Secured
Parties, as Mortgagee, recorded in Montgomery County, KS

 

12. First Amendment to Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment of Production dated July 31, 2006 from Quest Cherokee,
LLC, as Mortgagor, to Guggenheim Corporate Funding, LLC, as Collateral Agent for
Secured Parties, as Mortgagee, recorded in Montgomery County, KS

 

13. Second Amendment to Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment of Production dated November 15, 2007 from Quest
Cherokee, LLC, as Mortgagor, to Royal Bank of Canada, as Administrative Agent
and Collateral Agent for Secured Parties, as Mortgagee, recorded in Montgomery
County, KS

 

14. Third Amendment to Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment of Production dated September 1, 2008 from Quest
Cherokee, LLC, as Mortgagor, to Royal Bank of Canada, as Administrative Agent
and Collateral Agent for Secured Parties, as Mortgagee, recorded in Montgomery
County, KS

 

15. Mortgage, Deed of Trust, Security Agreement, Financing Statement and
Assignment of Production dated November 14, 2005 from Quest Cherokee, LLC, as
Mortgagor, to Guggenheim Corporate Funding, LLC, as Collateral Agent for Secured
Parties, as Mortgagee, recorded in Neosho County, KS

 

16. First Amendment to Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment of Production dated July 31, 2006 from Quest Cherokee,
LLC, as Mortgagor, to Guggenheim Corporate Funding, LLC, as Collateral Agent for
Secured Parties, as Mortgagee, recorded in Neosho County, KS

 

17. Second Amendment to Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment of Production dated November 15, 2007 from Quest
Cherokee, LLC, as Mortgagor, to Royal Bank of Canada, as Administrative Agent
and Collateral Agent for Secured Parties, as Mortgagee, recorded in Neosho
County, KS

 

18. Mortgage, Deed of Trust, Security Agreement, Financing Statement and
Assignment of Production dated November 14, 2005 from Quest Cherokee, LLC, as
Mortgagor, to Guggenheim Corporate Funding, LLC, as Collateral Agent for Secured
Parties, as Mortgagee, recorded in Wilson County, KS

 

19. First Amendment to Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment of Production dated July 31, 2006 from Quest Cherokee,
LLC, as Mortgagor, to Guggenheim Corporate Funding, LLC, as Collateral Agent for
Secured Parties, as Mortgagee, recorded in Wilson County, KS

 

   

Amended and Restated

Intercreditor and Collateral

Agency Agreement

Annex 1 Page 2



--------------------------------------------------------------------------------

20. Second Amendment to Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment of Production dated November 15, 2007 from Quest
Cherokee, LLC, as Mortgagor, to Royal Bank of Canada, as Administrative Agent
and Collateral Agent for Secured Parties, as Mortgagee, recorded in Wilson
County, KS

 

21. Mortgage, Deed of Trust, Security Agreement, Financing Statement and
Assignment of Production dated November 14, 2005 from Quest Cherokee, LLC, as
Mortgagor, to Guggenheim Corporate Funding, LLC, as Collateral Agent for Secured
Parties, as Mortgagee, recorded in Woodson County, KS

 

22. First Amendment to Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment of Production dated July 31, 2006 from Quest Cherokee,
LLC, as Mortgagor, to Guggenheim Corporate Funding, LLC, as Collateral Agent for
Secured Parties, as Mortgagee, recorded in Woodson County, KS

 

23. Second Amendment to Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment of Production dated November 15, 2007 from Quest
Cherokee, LLC, as Mortgagor, to Royal Bank of Canada, as Administrative Agent
and Collateral Agent for Secured Parties, as Mortgagee, recorded in Woodson
County, KS

 

24. Mortgage, Deed of Trust, Security Agreement, Financing Statement and
Assignment of Production dated November 15, 2007 from Quest Cherokee, LLC, as
Mortgagor, to Royal Bank of Canada, as Administrative Agent and Collateral
Agent, as Mortgagee, recorded in Allen County, KS.

 

25. Mortgage, Deed of Trust, Security Agreement, Financing Statement and
Assignment of Production dated November 15, 2007 from Quest Cherokee, LLC, as
Mortgagor, Royal Bank of Canada, as Administrative Agent and Collateral Agent,
as Mortgagee, recorded in Greenwood County, KS.

Kansas Pipeline Mortgages

 

26. Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated January 31, 2007 from Bluestem Pipeline, LLC to Royal Bank of
Canada, administrative agent and collateral agent, filed in Allen County,
Kansas.

 

27. First Amended and Restated Mortgage, Assignment, Security Agreement, Fixture
Filing and Financing Statement dated November 1, 2007 from Bluestem Pipeline,
LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to Royal Bank of
Canada, administrative agent and collateral agent, filed in Allen County,
Kansas.

 

28. Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated January 31, 2007 from Bluestem Pipeline, LLC to Royal Bank of
Canada, administrative agent and collateral agent, filed in Butler County,
Kansas.

 

29. First Amended and Restated Mortgage, Assignment, Security Agreement, Fixture
Filing and Financing Statement dated November 1, 2007 from Bluestem Pipeline,
LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to Royal Bank of
Canada, administrative agent and collateral agent, filed in Butler County,
Kansas.

 

   

Amended and Restated

Intercreditor and Collateral

Agency Agreement

Annex 1 Page 3



--------------------------------------------------------------------------------

30. Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated January 31, 2007 from Bluestem Pipeline, LLC to Royal Bank of
Canada, administrative agent and collateral agent, filed in Chautauqua County,
Kansas.

 

31. First Amended and Restated Mortgage, Assignment, Security Agreement, Fixture
Filing and Financing Statement dated November 1, 2007 from Bluestem Pipeline,
LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to Royal Bank of
Canada, administrative agent and

 

32. collateral agent, filed in Chautauqua County, Kansas.

 

33. Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated January 31, 2007 from Bluestem Pipeline, LLC to Royal Bank of
Canada, administrative agent and collateral agent, filed in Cowley County,
Kansas.

 

34. First Amended and Restated Mortgage, Assignment, Security Agreement, Fixture
Filing and Financing Statement dated November 1, 2007 from Bluestem Pipeline,
LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to Royal Bank of
Canada, administrative agent and collateral agent, filed in Cowley County,
Kansas.

 

35. Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated January 31, 2007 from Bluestem Pipeline, LLC to Royal Bank of
Canada, administrative agent and collateral agent, filed in Elk County, Kansas.

 

36. First Amended and Restated Mortgage, Assignment, Security Agreement, Fixture
Filing and Financing Statement dated November 1, 2007 from Bluestem Pipeline,
LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to Royal Bank of
Canada, administrative agent and collateral agent, filed in Elk County, Kansas.

 

37. Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated January 31, 2007 from Bluestem Pipeline, LLC to Royal Bank of
Canada, administrative agent and collateral agent, filed in Greenwood County,
Kansas.

 

38. First Amended and Restated Mortgage, Assignment, Security Agreement, Fixture
Filing and Financing Statement dated November 1, 2007 from Bluestem Pipeline,
LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to Royal Bank of
Canada, administrative agent and collateral agent, filed in Greenwood County,
Kansas.

 

39. Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated January 31, 2007 from Bluestem Pipeline, LLC to Royal Bank of
Canada, administrative agent and collateral agent, filed in Labette County,
Kansas.

 

40. First Amended and Restated Mortgage, Assignment, Security Agreement, Fixture
Filing and Financing Statement dated November 1, 2007 from Bluestem Pipeline,
LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to Royal Bank of
Canada, administrative agent and collateral agent, filed in Labette County,
Kansas.

 

41. Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated January 31, 2007 from Bluestem Pipeline, LLC to Royal Bank of
Canada, administrative agent and collateral agent, filed in Montgomery County,
Kansas.

 

   

Amended and Restated

Intercreditor and Collateral

Agency Agreement

Annex 1 Page 4



--------------------------------------------------------------------------------

42. First Amended and Restated Mortgage, Assignment, Security Agreement, Fixture
Filing and Financing Statement dated November 1, 2007 from Bluestem Pipeline,
LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to Royal Bank of
Canada, administrative agent and collateral agent, filed in Montgomery County,
Kansas.

 

43. Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated January 31, 2007 from Bluestem Pipeline, LLC to Royal Bank of
Canada, administrative agent and collateral agent, filed in Neosho County,
Kansas.

 

44. First Amended and Restated Mortgage, Assignment, Security Agreement, Fixture
Filing and Financing Statement dated November 1, 2007 from Bluestem Pipeline,
LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to Royal Bank of
Canada, administrative agent and collateral agent, filed in Neosho County,
Kansas.

 

45. Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated January 31, 2007 from Bluestem Pipeline, LLC to Royal Bank of
Canada, administrative agent and collateral agent, filed in Wilson County,
Kansas.

 

46. First Amended and Restated Mortgage, Assignment, Security Agreement, Fixture
Filing and Financing Statement dated November 1, 2007 from Bluestem Pipeline,
LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to Royal Bank of
Canada, administrative agent and collateral agent, filed in Wilson County,
Kansas.

 

47. Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated January 31, 2007 from Bluestem Pipeline, LLC to Royal Bank of
Canada, administrative agent and collateral agent, filed in Woodson County,
Kansas.

 

48. First Amended and Restated Mortgage, Assignment, Security Agreement, Fixture
Filing and Financing Statement dated November 1, 2007 from Bluestem Pipeline,
LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to Royal Bank of
Canada, administrative agent and collateral agent, filed in Woodson County,
Kansas.

Oklahoma Oil and Gas Mortgages

 

49. Mortgage, Deed of Trust, Security Agreement, Financing Statement and
Assignment of Production dated November 14, 2005 from Quest Cherokee, LLC, as
Mortgagor, to Guggenheim Corporate Funding, LLC, as Collateral Agent for Secured
Parties, as Mortgagee, recorded in Nowata County, OK

 

50. First Amendment to Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment of Production dated July 31, 2006 from Quest Cherokee,
LLC, as Mortgagor, to Guggenheim Corporate Funding, LLC, as Collateral Agent for
Secured Parties, as Mortgagee, recorded in Nowata County, OK

 

51. Second Amendment to Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment of Production dated November 15, 2007 from Quest
Cherokee, LLC, as Mortgagor, to Royal Bank of Canada, as Administrative Agent
and Collateral Agent for Secured Parties, as Mortgagee, recorded in Nowata
County, OK

 

   

Amended and Restated

Intercreditor and Collateral

Agency Agreement

Annex 1 Page 5



--------------------------------------------------------------------------------

52. Mortgage, Deed of Trust, Security Agreement, Financing Statement and
Assignment of Production dated November 14, 2005 from Quest Cherokee, LLC, as
Mortgagor, to Guggenheim Corporate Funding, LLC, as Collateral Agent for Secured
Parties, as Mortgagee, recorded in Craig County, OK

 

53. First Amendment to Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment of Production dated July 31, 2006 from Quest Cherokee,
LLC, as Mortgagor, to Guggenheim Corporate Funding, LLC, as Collateral Agent for
Secured Parties, as Mortgagee, recorded in Craig County, OK

 

54. Second Amendment to Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment of Production dated November 15, 2007 from Quest
Cherokee, LLC, as Mortgagor, to Royal Bank of Canada, as Administrative Agent
and Collateral Agent for Secured Parties, as Mortgagee, recorded in Craig
County, OK

 

55. Mortgage, Deed of Trust, Security Agreement, Financing Statement and
Assignment of Production dated April 30, 2008 from Quest Cherokee, LLC, as
Mortgagor, to Royal Bank of Canada, as Administrative Agent and Collateral Agent
for Secured Parties, as Mortgagee, recorded in Seminole County, OK

Oklahoma Pipeline Mortgages

 

56. Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated January 31, 2007 from Bluestem Pipeline, LLC to Royal Bank of
Canada, administrative agent and collateral agent, filed in Craig County,
Oklahoma.

 

57. First Amended and Restated Mortgage, Assignment, Security Agreement, Fixture
Filing and Financing Statement dated November 1, 2007 from Bluestem Pipeline,
LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to Royal Bank of
Canada, administrative agent and collateral agent, filed in Craig County,
Oklahoma.

 

58. Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated January 31, 2007 from Bluestem Pipeline, LLC to Royal Bank of
Canada, administrative agent and collateral agent, filed in Nowata County,
Oklahoma.

 

59. First Amended and Restated Mortgage, Assignment, Security Agreement, Fixture
Filing and Financing Statement dated November 1, 2007 from Bluestem Pipeline,
LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to Royal Bank of
Canada, administrative agent and collateral agent, filed in Nowata County,
Oklahoma.

West Virginia Oil and Gas Mortgages

 

60. Mortgage, Deed of Trust, Credit Line Deed of Trust, Assignment of
As-Extracted Collateral, Security Agreement, Fixture Filing and Financing
Statement dated effective as of July 11, 2008 from Quest Cherokee, LLC, as
Mortgagor, to Carl D. Andrews, Trustee, for the benefit of Royal Bank of Canada,
as mortgagee and collateral agent for Secured Parties, as Mortgagee, recorded in
Braxton County, West Virginia

 

61. Mortgage, Deed of Trust, Credit Line Deed of Trust, Assignment of
As-Extracted Collateral, Security Agreement, Fixture Filing and Financing
Statement dated effective as of July 11, 2008 from Quest Cherokee, LLC, as
Mortgagor, to Carl D. Andrews, Trustee, for the benefit of Royal Bank of Canada,
as mortgagee and collateral agent for Secured Parties, as Mortgagee, recorded in
Cabell County, West Virginia

 

   

Amended and Restated

Intercreditor and Collateral

Agency Agreement

Annex 1 Page 6



--------------------------------------------------------------------------------

62. Mortgage, Deed of Trust, Credit Line Deed of Trust, Assignment of
As-Extracted Collateral, Security Agreement, Fixture Filing and Financing
Statement dated effective as of July 11, 2008 from Quest Cherokee, LLC, as
Mortgagor, to Carl D. Andrews, Trustee, for the benefit of Royal Bank of Canada,
as mortgagee and collateral agent for Secured Parties, as Mortgagee, recorded in
Calhoun County, West Virginia

 

63. Mortgage, Deed of Trust, Credit Line Deed of Trust, Assignment of
As-Extracted Collateral, Security Agreement, Fixture Filing and Financing
Statement dated effective as of July 11, 2008 from Quest Cherokee, LLC, as
Mortgagor, to Carl D. Andrews, Trustee, for the benefit of Royal Bank of Canada,
as mortgagee and collateral agent for Secured Parties, as Mortgagee, recorded in
Doddridge County, West Virginia

 

64. Mortgage, Deed of Trust, Credit Line Deed of Trust, Assignment of
As-Extracted Collateral, Security Agreement, Fixture Filing and Financing
Statement dated effective as of July 11, 2008 from Quest Cherokee, LLC, as
Mortgagor, to Carl D. Andrews, Trustee, for the benefit of Royal Bank of Canada,
as mortgagee and collateral agent for Secured Parties, as Mortgagee, recorded in
Gilmer County, West Virginia

 

65. Mortgage, Deed of Trust, Credit Line Deed of Trust, Assignment of
As-Extracted Collateral, Security Agreement, Fixture Filing and Financing
Statement dated effective as of July 11, 2008 from Quest Cherokee, LLC, as
Mortgagor, to Carl D. Andrews, Trustee, for the benefit of Royal Bank of Canada,
as mortgagee and collateral agent for Secured Parties, as Mortgagee, recorded in
Kanawha County, West Virginia

 

66. Mortgage, Deed of Trust, Credit Line Deed of Trust, Assignment of
As-Extracted Collateral, Security Agreement, Fixture Filing and Financing
Statement dated effective as of July 11, 2008 from Quest Cherokee, LLC, as
Mortgagor, to Carl D. Andrews, Trustee, for the benefit of Royal Bank of Canada,
as mortgagee and collateral agent for Secured Parties, as Mortgagee, recorded in
Lewis County, West Virginia

 

67. Mortgage, Deed of Trust, Credit Line Deed of Trust, Assignment of
As-Extracted Collateral, Security Agreement, Fixture Filing and Financing
Statement dated effective as of July 11, 2008 from Quest Cherokee, LLC, as
Mortgagor, to Carl D. Andrews, Trustee, for the benefit of Royal Bank of Canada,
as mortgagee and collateral agent for Secured Parties, as Mortgagee, recorded in
Lincoln County, West Virginia

 

68. Mortgage, Deed of Trust, Credit Line Deed of Trust, Assignment of
As-Extracted Collateral, Security Agreement, Fixture Filing and Financing
Statement dated effective as of July 11, 2008 from Quest Cherokee, LLC, as
Mortgagor, to Carl D. Andrews, Trustee, for the benefit of Royal Bank of Canada,
as mortgagee and collateral agent for Secured Parties, as Mortgagee, recorded in
Pleasants County, West Virginia

 

69. Mortgage, Deed of Trust, Credit Line Deed of Trust, Assignment of
As-Extracted Collateral, Security Agreement, Fixture Filing and Financing
Statement dated effective as of July 11, 2008 from Quest Cherokee, LLC, as
Mortgagor, to Carl D. Andrews, Trustee, for the benefit of Royal Bank of Canada,
as mortgagee and collateral agent for Secured Parties, as Mortgagee, recorded in
Ritchie County, West Virginia

 

   

Amended and Restated

Intercreditor and Collateral

Agency Agreement

Annex 1 Page 7



--------------------------------------------------------------------------------

70. Mortgage, Deed of Trust, Credit Line Deed of Trust, Assignment of
As-Extracted Collateral, Security Agreement, Fixture Filing and Financing
Statement dated effective as of July 11, 2008 from Quest Cherokee, LLC, as
Mortgagor, to Carl D. Andrews, Trustee, for the benefit of Royal Bank of Canada,
as mortgagee and collateral agent for Secured Parties, as Mortgagee, recorded in
Wayne County, West Virginia

 

71. Mortgage, Deed of Trust, Credit Line Deed of Trust, Assignment of
As-Extracted Collateral, Security Agreement, Fixture Filing and Financing
Statement dated effective as of July 11, 2008 from Quest Cherokee, LLC, as
Mortgagor, to Carl D. Andrews, Trustee, for the benefit of Royal Bank of Canada,
as mortgagee and collateral agent for Secured Parties, as Mortgagee, recorded in
Wetzel County, West Virginia

 

72. Mortgage, Deed of Trust, Credit Line Deed of Trust, Assignment of
As-Extracted Collateral, Security Agreement, Fixture Filing and Financing
Statement dated effective as of July 11, 2008 from Quest Cherokee, LLC, as
Mortgagor, to Carl D. Andrews, Trustee, for the benefit of Royal Bank of Canada,
as mortgagee and collateral agent for Secured Parties, as Mortgagee, recorded in
Wood County, West Virginia

Guaranties

 

73. Guaranty dated effective September 21, 2010, by PostRock Energy Corporation

 

74. Guaranty dated effective September 21, 2010, by Quest Transmission Company,
LLC and STP Newco, Inc.

 

75. Guaranty dated effective July 31, 2011, by PostRock Eastern Production, LLC

 

76. Guaranty dated effective September 27, 2012, by PostRock Holdco, LLC

Security Agreements

 

77. Amended and Restated Pledge and Security Agreement dated effective
September 21, 2010, by PostRock Energy Services Corporation, PostRock
MidContinent Production, LLC, STP Newco, Inc. and Quest Transmission Company,
LLC

 

78. Deposit Account Control Agreement – PostRock Energy Services Corporation,
Bank of Oklahoma, N.A., Agent

 

79. Deposit Account Control Agreement – PostRock MidContinent Production, LLC,
Comerica Bank, Agent

 

80. Deposit Account Control Agreement – PostRock Energy Services Corporation,
Comerica Bank, Agent

 

81. Assumption Agreement dated July 31, 2011 – PostRock Eastern Production, LLC

 

82. First Amendment to Amended and Restated Pledge and Security Agreement dated
July 31, 2011 – PostRock Eastern Production, LLC

 

83. Assumption Agreement dated September 27, 2012 – PostRock Holdco, LLC

 

   

Amended and Restated

Intercreditor and Collateral

Agency Agreement

Annex 1 Page 8



--------------------------------------------------------------------------------

84. Third Amendment to Amended and Restated Pledge and Security Agreement dated
September 27, 2012 – PostRock Holdco, LLC

Amended and Restated Mortgages or Mortgage Amendments

 

85. First Amended and Restated Mortgage, Assignment, Security Agreement, Fixture
Filing and Financing Statement (Kansas oil and gas properties)

 

  a. Allen KS

 

  b. Chautauqua KS

 

  c. Elk KS

 

  d. Greenwood KS

 

  e. Labette KS

 

  f. Montgomery KS

 

  g. Neosho KS

 

  h. Wilson KS

 

  i. Woodson KS

 

86. First Amended and Restated Mortgage, Assignment, Security Agreement, Fixture
Filing and Financing Statement (Oklahoma oil and gas properties)

 

  a. Craig OK

 

  b. Nowata OK

 

  c. Seminole OK

 

  d. Pushmataha County, OK

 

  e. Pottawattamie County, OK

 

  f. Latimer County, OK

 

  g. Rogers County, OK

 

  h. Grant County, OK

 

87. Second Amended and Restated Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement (Kansas pipeline)

 

  a. Allen County, KS

 

  b. Butler County, KS

 

  c. Chautauqua County, KS

 

  d. Cowley County, KS

 

  e. Elk County, KS

 

  f. Greenwood County, KS

 

  g. Labette County, KS

 

  h. Montgomery County, KS

 

  i. Neosho County, KS

 

  j. Wilson County, KS

 

  k. Woodson County, KS

 

88. Second Amended and Restated Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement (Oklahoma pipeline)

 

  a. Craig County, OK

 

  b. Nowata County, OK

 

   

Amended and Restated

Intercreditor and Collateral

Agency Agreement

Annex 1 Page 9



--------------------------------------------------------------------------------

UCC-1 Financing Statement Filings

 

89. POSTROCK ENERGY SERVICES CORPORATION

 

  a. UCC-1 filed with the Delaware Secretary of State (new filing)

 

90. POSTROCK MIDCONTINENT PRODUCTION, LLC

 

  a. UCC-1 filed with the Delaware Secretary of State under Bluestem Pipeline,
LLC name 1/31/07

 

  b. UCC-3 filed with the Delaware Secretary of State to change name to PostRock
MidContinent Production, LLC

 

91. STP NEWCO, INC.

 

  a. UCC-1 Central filing filed with the Oklahoma County Clerk 7/17/09

 

92. POSTROCK EASTERN PRODUCTION, LLC.

 

  a. UCC-1 filed with the Delaware Secretary of State

 

93. POSTROCK ENERGY CORPORATION.

 

  a. UCC-1 filed with the Delaware Secretary of State

 

94. POSTROCK HOLDCO, LLC.

 

  a. UCC-1 filed with the Kansas Secretary of State 10/13/12

West Virginia Mortgages

 

95. Mortgage, Deed of Trust, Credit Line Deed of Trust, Assignment of
As-Extracted Collateral, Security Agreement, Fixture Filing and Financing
Statement (West Virginia oil and gas properties)

 

  a. Cabell WV

 

  b. Calhoun WV

 

  c. Doddridge WV

 

  d. Gilmer WV

 

  e. Kanawha WV

 

  f. Lincoln WV

 

  g. Monongalia WV

 

  h. Pleasants WV

 

  i. Putnam

 

  j. Ritchie WV

 

  k. Woods WV

 

   

Amended and Restated

Intercreditor and Collateral

Agency Agreement

Annex 1 Page 10



--------------------------------------------------------------------------------

ANNEX 2

Form of

SUPPLEMENTAL AMENDED AND RESTATED INTERCREDITOR

AND COLLATERAL AGENCY AGREEMENT

SUPPLEMENTAL AMENDED AND RESTATED INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT
(this “Supplemental Agreement”) dated as of                      among
                    , as an Obligor, Citibank, N.A., as Collateral Agent, and
PostRock Energy Services Corporation and PostRock MidContinent Production, LLC,
as First Lien Borrowers.

All capitalized terms used herein but not defined herein shall have the meanings
set forth in the Agreement (as defined below).

W I T N E S S E T H:

WHEREAS Borrowers have heretofore executed and delivered to Collateral Agent
that certain Amended and Restated Intercreditor and Collateral Agency Agreement
(as amended, the “Agreement”) dated as of September 21, 2010, providing for,
among other matters, the relative rights and obligations and apportionment of
payments among Secured Parties (as defined therein), and the exercise of certain
remedies under the Security Documents (as defined therein);

WHEREAS the Agreement provides that Borrowers are required to cause the new
Obligor to execute and deliver to Collateral Agent a Supplemental Amended and
Restated Intercreditor and Collateral Agency Agreement pursuant to which the new
Obligor shall become bound by all of the terms of the Agreement on the terms and
conditions set forth herein;

WHEREAS Collateral Agent, Borrowers, and the new Obligor are authorized to
execute and deliver this Supplemental Agreement;

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
new Obligor covenants and agrees for the equal and ratable benefit of Secured
Parties (as defined in the Agreement) as follows:

1. Agreement to be Bound. The new Obligor shall be bound by all of the terms and
provisions of the Agreement.

2. Agreement Controls. The new Obligor acknowledges and agrees that the terms of
the Agreement shall control over the terms of the Security Documents to the
extent of any conflict between the provisions thereof.

3. INDEMNITY. THE INDEMNITY AND REIMBURSEMENT PROVISIONS CONTAINED IN
SECTION 9.09 SHALL APPLY TO ALL MATTERS UNDER THE AGREEMENT AND THE NEW OBLIGOR
AGREES TO INDEMNIFY AND REIMBURSE THE INDEMNITEES IN ACCORDANCE WITH THE TERMS
THEREOF.

 

   

Amended and Restated

Intercreditor and Collateral

Agency Agreement

Annex 2 – Page 1



--------------------------------------------------------------------------------

4. Benefit of Agreement. Except as stated in Section 9.13 of the Agreement, the
terms and provisions of the Agreement shall inure solely to the benefit of each
Secured Party and its respective successors and assigns and the terms and
provisions of the Agreement shall not inure to the benefit of nor be enforceable
by new Obligor or its successors or assigns. The Agreement may be amended or
supplemented as provided therein without the necessity of the new Obligor
joining in any such amendment, except as provided in the Agreement; provided,
that the new Obligor shall not be bound by any amendment which would have the
effect of increasing its Obligations and indemnities hereunder or materially
affecting its rights or duties under the Security Documents unless it shall have
consented to such amendment.

5. Further Assurances. The new Obligor at its expense will execute, acknowledge
and deliver all such agreements and instruments and take all such action as
Collateral Agent or any Secured Party from time to time may reasonably request
in order to further effectuate the purposes of this Supplemental Agreement and
the Agreement and to carry out the terms hereof and thereof.

6. Ratification of Agreement; Supplemental Agreement Part of Agreement. Except
as expressly amended hereby, the Agreement is in all respects ratified and
confirmed and all the terms, conditions and provisions thereof shall remain in
full force and effect. This Supplemental Agreement shall form a part of the
Agreement for all purposes.

7. Governing Law. THIS SUPPLEMENTAL AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK BUT WITHOUT
GIVING EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT
THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

8. Collateral Agent Makes No Representation. Collateral Agent makes no
representation as to the validity or sufficiency of this Supplemental Agreement,
or the Agreement as amended hereby.

9. Counterparts. The parties may sign any number of copies of this Supplemental
Agreement. Each signed copy shall be an original, but all of them together shall
represent the same agreement. Delivery of an executed counterpart of a signature
page of this Supplemental Agreement by telecopy, facsimile, photocopy or by
sending a scanned copy by electronic mail shall be effective as delivery of a
manually executed counterpart of this Supplemental Agreement.

10. Effect of Headings. The Section headings herein are for convenience only and
shall not effect the construction thereof.

11. Address for Notices. All notices and other communications given to the new
Obligor under the Agreement may be given at its address or telecopier number as
follows:

[New Obligor]

[Address]

Attention:

Telecopier No.:

 

   

Amended and Restated

Intercreditor and Collateral

Agency Agreement

Annex 2 – Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Agreement
to be duly executed as of the date first above written.

 

[NEW OBLIGOR] By:  

 

  Name:   Title:

:

 

   

Amended and Restated

Intercreditor and Collateral

Agency Agreement

Annex 2 – Page 3



--------------------------------------------------------------------------------

ANNEX 3

Form of

JOINDER TO AMENDED AND RESTATED INTERCREDITOR

AND COLLATERAL AGENCY AGREEMENT

JOINDER TO AMENDED AND RESTATED INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT
(this “Joinder Agreement”) dated as of                      among
                    , as an Approved Hedge Counterparty, Citibank, N.A., as
Collateral Agent, and PostRock Energy Services Corporation and PostRock
MidContinent Production, LLC, as Borrowers.

All capitalized terms used herein but not defined herein shall have the meanings
set forth in the Agreement (as defined below).

W I T N E S S E T H:

WHEREAS Borrowers have heretofore executed and delivered to Collateral Agent
that certain Amended and Restated Intercreditor and Collateral Agency Agreement
(as amended, the “Agreement”) dated as of September 21, 2010, providing for,
among other matters, the relative rights and obligations and apportionment of
payments among Secured Parties (as defined therein), and the exercise of certain
remedies under the Security Documents (as defined therein);

WHEREAS the Agreement provides that a Person entering into a Swap Contract with
the First Lien Borrowers can become an Approved Hedge Counterparty and thereby a
First Lien Secured Party if it executes and delivers to Collateral Agent a
Joinder to the Amended and Restated Intercreditor and Collateral Agency
Agreement pursuant to which such new Approved Hedge Counterparty shall become
bound by the terms of, and entitled to all of the benefits of, the Agreement on
the terms and conditions set forth herein;

WHEREAS Collateral Agent, Borrowers, and the new Approved Hedge Counterparty are
authorized to execute and deliver this Joinder Agreement;

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
new Approved Hedge Counterparty, covenants and agrees for the equal and ratable
benefit of Secured Parties (as defined in the Agreement) as follows:

1. Agreement to be Bound. The new Approved Hedge Counterparty shall be bound by
all of the terms and provisions of the Agreement.

2. Agreement Controls. The new Approved Hedge Counterparty acknowledges and
agrees that the terms of the Agreement shall control over the terms of the
Security Documents to the extent of any conflict between the provisions thereof.

3. INDEMNITY. THE INDEMNITY AND REIMBURSEMENT PROVISIONS CONTAINED IN
SECTION 10.06 SHALL APPLY TO ALL MATTERS UNDER THE AGREEMENT AND THE NEW
APPROVED HEDGE COUNTERPARTY AGREES TO INDEMNIFY AND REIMBURSE THE COLLATERAL
AGENT IN ACCORDANCE WITH THE TERMS THEREOF.

 

   

Amended and Restated

Intercreditor and Collateral

Agency Agreement

Annex 3 – Page 1



--------------------------------------------------------------------------------

4. Benefit of Agreement. The terms and provisions of the Agreement shall inure
to the benefit of the new Approved Hedge Counterparty and its respective
successors and assigns subject to compliance with Section 9.13 of the Agreement.
The Agreement may be amended or supplemented as provided therein without the
necessity of the new Approved Hedge Counterparty joining in any such amendment,
except as provided in the Agreement.

5. Further Assurances. The new Approved Hedge Counterparty will execute,
acknowledge and deliver all such agreements and instruments and take all such
action as Collateral Agent from time to time may reasonably request in order to
further effectuate the purposes of this Joinder Agreement and the Agreement and
to carry out the terms hereof and thereof.

6. Ratification of Agreement; Supplemental Agreement Part of Agreement. Except
as expressly amended hereby, the Agreement is in all respects ratified and
confirmed and all the terms, conditions and provisions thereof shall remain in
full force and effect. This Joinder Agreement shall form a part of the Agreement
for all purposes.

7. Governing Law. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK BUT WITHOUT GIVING EFFECT TO
APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

8. Collateral Agent Makes No Representation. Collateral Agent makes no
representation as to the validity or sufficiency of this Joinder Agreement, or
the Agreement as amended hereby.

9. Counterparts. The parties may sign any number of copies of this Joinder
Agreement. Each signed copy shall be an original, but all of them together shall
represent the same agreement. Delivery of an executed counterpart of a signature
page of this Joinder Agreement by telecopy, facsimile, photocopy or by sending a
scanned copy by electronic mail shall be effective as delivery of a manually
executed counterpart of this Joinder Agreement.

10. Effect of Headings. The Section headings herein are for convenience only and
shall not effect the construction thereof.

11. Address for Notices. All notices and other communications given to the new
Approved Hedge Counterparty under the Agreement may be given at its address or
telecopier number as follows:

[New Approved Hedge Counterparty]

[Address]

Attention:

Telecopier No.:

 

   

Amended and Restated

Intercreditor and Collateral

Agency Agreement

Annex 3 – Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Joinder Agreement to be
duly executed as of the date first above written.

 

  [NEW APPROVED HEDGE COUNTERPARTY]   By:  

 

    Name:     Title: FIRST LIEN BORROWERS:   POSTROCK ENERGY SERVICES
CORPORATION   By:  

 

    Name:     Title: FIRST LIEN BORROWERS:   POSTROCK ENERGY SERVICES
CORPORATION   By:  

 

    Name:     Title: COLLATERAL AGENT:   CITIBANK, N.A.,   as Collateral Agent  
By:  

 

    Name:     Title:

 

   

Amended and Restated

Intercreditor and Collateral

Agency Agreement

Annex 3 – Page 3